DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment  filed December 23, 2021.

Specification
The objection to the abstract has been withdrawn due to the amendment filed.

The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 2020/0075700 A1) in view of Seo et al. (US 2020/0035950 A1).
In regard to claim 21, Cao et al. teach a display panel, comprising a display area E and a non-display area D surrounding the display area E, wherein the non-display area D comprises:  a substrate 310, at least a part of a surface of the substrate 310 being non-planar  (at SR); and an inorganic layer 343 conformally located on one side of the substrate 310 and in contact with the at least a part of the surface (at 312 and 313) (Figures 1-4, pages 3-4, paragraphs [0044]-[0064]).  
However, Cao et al. fail to teach the substrate comprising a first flexible substrate layer, a second flexible substrate layer, and a barrier layer located between the first flexible substrate layer and the second flexible substrate layer, wherein the at least a part of the surface of the second flexible substrate layer away from the first flexible substrate layer is non-planar.
In regard to claim 21, Seo et al. teach the substrate 10 comprising a first flexible (See page 5, paragraph [0081] and [0083]) substrate layer 11, a second flexible substrate layer 13, and a barrier layer 12 located between the first flexible substrate layer 11 and the second flexible substrate layer 13, wherein the at least a part of the surface of the second flexible substrate layer 13 away from the first flexible substrate layer 11 is non-planar (Figure 2, pages 4-7, paragraphs [0074]-[0111]).

In regard to claim 23, Seo et al. teach a material of each of the first flexible substrate layer 11 and the second flexible substrate layer 13 comprising organic material, and a material of the barrier layer 12 comprising inorganic material (Figure 2, page 5, paragraphs [0081]-[0083]).

Allowable Subject Matter
Claims 1, 4-11 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Choi et al. (US 2019/0051859 A1)		Lee et al. (US 2019/0074479 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
IMS
February 22, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822